Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In response to Examiner's communication of September 03, 2021, Applicant, on March 02,2022, canceled claims 1-24 and added claims 25-30.  Examiner on August 08, 2022, restricted the claims 25-30. The claims 1-13 and 15-24 are cancelled. The claim 14 is amended and examined below.  Applicant’s amendment is non-responsive for the reasons set forth below. 

Response to Amendments
Claims 14 is/are pending in this application.  The claim 14 is amended. The claims 1-13 and 15-24.

Regarding the 35 U.S.C. 112(a) and 112(b)  the Applicant’s amendments are persuasive. The 35 U.S.C. 112(a) and 112(b) are withdrawn.

Regarding the 35 U.S.C. 101 rejection, the amendments to claim 14  are not persuasive. The claims 14 are rejected under 35 U.S.C. 101, see below.

Regarding the 35 U.S.C. 103 rejection.  The amended claim 14 necessitates grounds for a new rejection.  The claim 14 is rejected under 35 U.S.C. 103, see below.

Response to Arguments

Claim Rejections under 35 U.S.C. 112(a) and 112(b)
On page 3,  “… Claim 14 stands rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) for reciting "most financially favorable links" and "a referential table". By this response, these terms are deleted from claim 14, such that these rejections are believed to be overcome. Accordingly, withdrawal of these rejections is respectfully requested….”.

Examiner acknowledges the Applicant’s amendments. The claims are the Applicant’s amendments are persuasive. The 35 U.S.C. 112(a) and 112(b) are withdrawn.


Claim Rejections under 35 U.S.C. 101
On pages 3-4 of the Applicant’s arguments, the Applicant traverses, “… Applicant respectfully notes that the recited "abstract idea" above appears constructed to broadly track applicant's claims and does not fall within one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes). As clarified in the October 2019 Update: Subject Matter Eligibility (hereinafter, Updated Guidance), "The 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas." (Updated Guidance, page 2). "When determining whether a claim "recites" a judicial exception, examiners should: evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas that are further clarified in Section II of this update." (Updated Guidance, page 1).  Notwithstanding the above, Applicant respectfully amends the claims to remove the above-mentioned language and to now also recite "reporting value of the at least one of ROI, LTV and revenue to the business". Applicant respectfully submits that the rejection should be withdrawn. Accordingly, withdrawal of these rejections is respectfully requested. 

Examiner respectfully disagrees with Applicant’s arguments. The claim 14 is examined under 35 U.S.C. 101 in light of the 2019 Revised PEG Guidance.  The claim is directed to tracking web site performance analysis that is related to user spending, and thus, the claims are related to commercial or legal interactions (including agreements in the form of contracts legal obligations; advertising, marketing or sales activities or behaviors; business relations) and  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to certain methods of organizing human activity.  The claim is merely tracking, analyzing and reporting the value to a business of customers using data that is an output of a computer and a computer performing computer functions. The claims are not indicative of an inventive concept (aka “significantly more”), and thus, the claims are not integrated to a practical application.  The claims do not recite a technical improvement. The claims are not patent eligible.  See the 35 U.S.C. 101 rejection, below.
 

Claim Rejections under 35 U.S.C. 103
On pages 4-5 of the Applicant’s arguments, the Applicant traverses, “… Claim stands rejected under 35 U.S.C. 103 over various combinations of Heath (US 2015/0161625) in view of Hale (US 2017/0255948). Applicant respectfully disagrees with this rejection.  Heath (US 2015/0161625) describes a system for capturing, managing and triggering user journeys. (See abstract). Participating individuals provide trackable digital objects that can be associated with campaigns and that can be tracked by the system over various interactions in a user journey, such as social medial platforms and connections. (See abstract). The system may have processes for creating, tracking, referring, and/or incentivizing delivery of the digital objects through peer-to-peer functions and/or opt-in tool sets, and may also include apparatus and processes for analyzing and/or valuing data generated from those digital objects. (See 0068).  Heath provides numerous examples of how the system might be used. The embodiment of Figs. 8a-8b involves an insurance agent using the system to create a campaign across multiple social media platforms to engage prospects to increase sales and client engagement. (See 0098). When a prospect signs up, they are directed to a quote page and become a lead. (See 0098) The system additionally enables analysis across different categories, such as channels, transaction values, etc. to determine an attribution and credit to particular agents. (See 0101). Heath further describes that the system can provide analysis on how effectively any campaign is in reaching prospects or how influential such interactions are. This is performed by measuring views, clicks and/or share information for any campaign. (See 0153). One visual example of this is provided in Fig. 24, which shows total numbers of registrations, shares, clicks and referrals on a timeline. (See 0170). Importantly, Heath provides a measure of how well a campaign performed by aggregating a number of clicks, shares, or similar actions on a channel or across multiple channels.  Heath further goes on to describe channel optimization, where the system creates a standardized metric to allow marketers to judge the return on investment ("ROI") of separate marketing channels to enable optimization of activity and spend. (See p 0234). Heath states that because the system attributes transactions to the data which leads to them, the system enables the relative value measurement of traffic coming to a site from multiple channels, such as social networks, affiliate marketing partners, third party emails, and calls to action. (See p 0234). Here again, Heath accomplishes this with a measure of the total number of clicks or shares on each of the channels that lead to transactions. Heath is about totaling the number of clicks or shares on a channel (or similar) to make a performance determination.  The Office Action indicates that Heath teaches colleting metrics such as clicks and webpage visits and reporting this information. However, nowhere does Heath disclose or suggest "comparing newly received email addresses against those stored in the second database referential table to determine which was the most recent web-page click in time to a purchase and labeling that computer based web page click data "first optin", as recited by claim 14. Hale fails to satisfy these deficiencies of Heath. For at least these reasons, independent claim 14 is believed to be patentable over Heath, Hale (and Monteiro), such that the rejection is believed to be overcome. Accordingly, withdrawal of this rejection is respectfully requested. 

Examiner respectfully disagrees with the Applicant’s arguments. The Applicant amended claim 14 to include “a second database” and deleting “referential table”. The referential table is not required by the specification. As noted in the Examiner’s Office Action mail dated September 03, 2021, the “referential table” was rejected to under 112(a) and 112(b), in response, the Applicant on mail date August 08, 2022, amended the claim 14 to include “a second database” and deleting “referential table” in the limitations, which led to the 35 U.S.C. 112 (a) and 35 U.S.C. 112(b) being withdrawn.  The Applicant argument is, “nowhere does Heath disclose or suggest "comparing newly received email addresses against those stored in the second database referential table to determine which was the most recent web-page click in time to a purchase and labeling that computer based web page click data "first optin", is moot, because the argued element of a “referential table” is not required.  The claim 14 is examined under 35 U.S.C. 103 rejection, as amended, see below.



Claim Rejections  - 35 USC§  101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 14 recites, “ …  5A method of tracking, analyzing and reporting the value to a business of customers and the genesis of such value to online advertising and social media activity , including the steps of: searching … a customer and the date and time the email address was entered; maintaining … customers and associated purchases of customers, for comparison to new email addresses and date and time data received… ; … creating … to place and organize, in a manner to facilitate review and action, the data found in the search of …  and the data … ; comparing newly received email addresses against those stored in … to determine which was … in time to a purchase and labeling that … "first optin"; tracking… , over time, and associated purchases related to … and associating such with the "first optin"; reporting information as to customer value based on "first optin" and … after the "first optin" by analyzing and manipulating … ; connecting all relevant costs from advertising platforms back to this first optin point for the purposes of determining least one of ROI, LTV, and revenue; and, reporting value of the at least one of ROI, LTV and revenue to the business. .....”.  Claims 14 in view of the claim limitations, are directed to the abstract idea of  “…  5 A method of tracking, analyzing and reporting the value to a business of customers and the genesis of such value to online advertising and social media activity , including the steps of: searching … a customer and the date and time the email address was entered; maintaining … customers and associated purchases of customers, for comparison to new email addresses and date and time data received… ; … creating … to place and organize, in a manner to facilitate review and action, the data found in the search of …  and the data … ; comparing newly received email addresses against those stored in … to determine which was … in time to a purchase and labeling that … "first optin"; tracking… , over time, and associated purchases related to … and associating such with the "first optin"; reporting information as to customer value based on "first optin" and … after the "first optin" by analyzing and manipulating … ; connecting all relevant costs from advertising platforms back to this first optin point for the purposes of determining least one of ROI, LTV, and revenue; and, reporting value of the at least one of ROI, LTV and revenue to the business ....”.    

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “…  5 5 A method of tracking, analyzing and reporting the value to a business of customers and the genesis of such value to online advertising and social media activity , including the steps of: searching … a customer and the date and time the email address was entered; maintaining … customers and associated purchases of customers, for comparison to new email addresses and date and time data received… ; … creating … to place and organize, in a manner to facilitate review and action, the data found in the search of …  and the data … ; comparing newly received email addresses against those stored in … to determine which was … in time to a purchase and labeling that … "first optin"; tracking… , over time, and associated purchases related to … and associating such with the "first optin"; reporting information as to customer value based on "first optin" and … after the "first optin" by analyzing and manipulating … ; connecting all relevant costs from advertising platforms back to this first optin point for the purposes of determining least one of ROI, LTV, and revenue; and, reporting value of the at least one of ROI, LTV and revenue to the business ....”, are directed to commercial or legal interactions (including agreements in the form of contracts legal obligations; advertising, marketing or sales activities or behaviors; business relations) and  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to certain methods of organizing human activity.  The claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “a computer based web page click data for an email address of” , “a computer Customer Relations Manager database (CRM) having at least the email addresses of”, “from computer based web page click data”, “” the computer”, “a second database ”, “the computer-based-web- page-click-data”, “in the CRM”, “the  second database ”, “the most recent web-page click”, “all computer based web page click data”, “computer based web page click data”, “any computer based web page click data”, “all associated computer based web page clicks”, “all tracked computer based web page click data”;  the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer s a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the identify resource use preferences for individual resources, “reporting information as to customer value”  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a CRM, a second database) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

The claims 14 does not have dependent claims.  The Applicant cancelled claims 1-13 and 15-24.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [page 3] (describing it will be understood by persons having ordinary skill in the art that a computer, as noted herein, will include at least one of each of a microprocessor, a storage drive or other means to store and retrieve data, random access memory (RAM), an operating system (OS) and read only memory (ROM); additionally the computer, using its operating system in conjunction with software related to the operation of the present invention, will have means to access other computers and/or the Internet and means for a user to enter data and retrieve data, including some visual aid, such as a display monitor; software to run the applications associated with the present invention are extant there-within the computer.)

Furthermore, with respect to the identify resource use preferences for individual resources, “reporting information as to customer value”  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a CRM, a second database) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath (US 2015-0,161,625 A1) in view of Sollis (US 2014/0,244,345 A1).

Regarding Claim 14, (Currently amended) 

A method of tracking, analyzing and reporting the value to a business of customers and the genesis of such value to online advertising and social media activity, including the steps of: searching a computer based web page click data for an email address of a customer and the date and time the email address was entered; 

Heath [063], [069], [Figure 24] teaches an apparatus and processes for analyzing and/or valuing data generated from those digital objects, actions associated with the objects, etc. Further, some embodiments utilize the digital objects and incentives to foster a symbiotic relationship between goods and service providers and the consumers who desire the goods or services, where both consumers and commercial enterprises receive actionable benefit (e.g., in the form of information on influencers and/or effect of respective influence.  All data & activities around each embedded object are captured by the system, and can be displayed in a user dashboard to show a measure of interest (clicks), adoption (transactions).;

Heath [087] –[088],[Figure 6] teaches users can take a number of different actions 606 associated with the object, such as viewing, sharing, performing click throughs, transactions, among other options. The system may provide different information for the user and other organization regarding the interaction of users with the created object. For instance, reports 607 may be generated that indicate information (specific information) regarding the channel, performance of users associated with the object, performance of particular individuals and their networks, among other information may be determined. For instance, preferences for particular channel, channel statistics, tracking of objects and accesses, identity and performance state for users and the individual users that access the objects may be monitored and reported. Further, share, click, and transaction (actions) influence may be computed and displayed for the particular individual or channel used to communicate the information. 

Heath [012] teaches according to one embodiment, the selectable communication channels include at least one of a group comprising: a messaging application, a social networking application, an email application, and a website.; Heath [069],[079],[0165],[Figure 1], [Figure 22], [Figure 23] teaches e-mail information being captured  and is displayed in dashboard 2200 (e.g., Email Advertising, total e-mail vouchers,  e-mail actions).; Heath [0170], [Figure 24] discloses stats for dates and date range.



maintaining a computer Customer Relations Manager database (CRM) having at least the email addresses of customers and associated purchases of customers, …; 

Heath [0214]-[0220] teaches an example of a user sign-up with email which is captured in the offline data stores such as … company product databases (CRM).

Heath [091] –[092], [Figure 7A] discloses system 703 may also include one or more sets of user--related data 708 which may include, for example, one or more campaigns or objects that are created by the user (e.g., campaigns/objects 709), one or more case elements (e.g., elements 710) that perform one or more functions (e.g., tracking of object accesses, collection of user and system data, among other functions), and one or more sets of performance data such as statistical data (e.g., data 711). … system 703 may be integrated with one or more online data sources 712 and one or more off-line data sources 716 for the purpose of determining when users interact with particular objects, or perform other actions as a result of their interaction with such objects (e.g., a receiving user performs a transaction). For instance, system 703 may be integrated with one or more websites 713, e-commerce sites (e.g., e-commerce site 714), one or more corporate systems 715, among others. System 703 may be integrated with one or more off-line data sources such as those provided by specialized systems (e.g. system 718--which can include any off-line source (e.g., database for a carrier's rating product)) through one or more interfaces (e.g., interfaces 717). Through such capability of being integrated with both online and off-line data sources, the system is capable of tracking behavior and determining a series of behaviors that may result in an interesting action for the user.	


for comparison to new email addresses and date and time data received from computer based web page click data;  the computer … to place and organize, in a manner to facilitate review and action, the data found in the search of the computer-based-web- page-click-data and the data in the CRM; 

Heath [012] teaches According to one embodiment, the selectable communication channels include at least one of a group comprising: a messaging application, a social networking application, an email application, and a website.; Heath [069],[079],[0165],[Figure 1], [Figure 22], [Figure 23] teaches e-mail information being captured  and is displayed in dashboard 2200 (e.g., Email Advertising, total e-mail vouchers,  e-mail actions).; Heath [0170], [Figure 24] discloses stats for dates and date range.

Heath [0277] discloses the system is configured to match data collected from both sites to individuals identified by their digital fingerprints. … he system can uniquely identify visitors. 

Heath [0101] teaches information may be collected and stored for each of the actions in a business intelligence database where advance analytics may be performed. 

Heath [0214]-[0220] teaches an example of a user sign-up with email which is captured in the offline data stores such as insurance company product databases (CRM).

Heath [0232] teaches a blogger wishing to build an email database of subscribers to her blog based on click opt in responses can generate trackable digitable objects through the system for sharing over any social media platform


(Heath teaches databases that manage customer information including opt-in data (e.g., optin, history of clicks, and ROI). The collection of customer history used to improve business relationships with a customer and driving sales (ROI) is a Customer Relationship Management database (CRM).)


comparing newly received email addresses against those stored in the … database  to determine which was the most recent web-page click in time to a purchase and labeling that computer based web page click data "first optin"; tracking all computer based web page click data, over time, and associated purchases related to any computer based web page click data and associating such with the "first optin"; 

Heath [0069] teaches at least some embodiments disclosed herein include apparatus and processes for creating, tracking, referring, and/or incentivizing delivery of digital objects through peer to peer functions and/or opt-in tool sets, and may also include apparatus and processes for analyzing and/or valuing data generated from those digital objects, actions associated with the objects, etc.


Heath [Figure 7A],[091] –[092] teaches tracking of object accesses, collection of user and system data, online  data sources 712 and offline data sources 716 (e.g. databases)  and determining when users interact with particular objects.  Heath [093], [Figure 7] teaches a user can share and/ or endorse information on their favorite product or recent purchased by creating a trackable digital object for distribution through social media channels, emails, etc.  Each interaction that results from the digital object (e.g., access to an identified web-site, purchases at an identified web-site etc) can also be tracked.

Heath [0079] teaches tracking operations may be performed using a tracking component installed on a website page associated with the object. The website may be created using the user tools as the user creates objects associated with the identity of that user. As users interact with the object, tracking data, environmental data, and information about the user is collected

Heath [8A], [8B], [0098] –[0101] illustrated an example implementation which illustrates the use of a database and filtered and extracted information. In the case of insurance products, actions such as online visits,  sign ups. Quotes, buys, and other interesting action may be observed and tracked.  Online monitoring 810 may track and store monitoring accesses for example, each time a quote is provided online signup and quote data is stored in the database (for instance database 814) where advance analytics may be performed.

 Heath [0232] teaches a blogger wishing to build an email database of subscribers to her blog based on click opt in responses can generate trackable digitable objects through the system for sharing over any social media platform

Heath [0170], [Figure 24] teaches the user interface 2400 can include information on any one or more of: total registrations (“optin”); total shares; total clicks; total referrals; average shares per user; average clicks per share; average no. of referrals per user; total sales (e.g., at 2404). Any information displayed can also be rendered graphically (e.g., at 2406). According to some embodiments, the reported information can be filter based on an input date and/or date range (e.g., at 2408).


Heath teaches collecting metrics  such as clicks on a webpage visits. The claim describes the first visit, first click onto a webpage as a ‘first optin’.  Heath teaches measuring the clicks, referrals and click to sales. Heath explicitly teaches logging /optin into a system. )


reporting information as to customer value based on "first optin" and all associated computer based web page clicks after the "first optin" by analyzing and manipulating all tracked computer based web page click data;

Heath teaches “optin”  [0069] teaches at least some embodiments disclosed herein include apparatus and processes for creating, tracking, referring, and/or incentivizing delivery of digital objects through peer to peer functions and/or opt-in tool sets, and may also include apparatus and processes for analyzing and/or valuing data generated from those digital objects, actions associated with the objects, etc. and Heath [0116] the system is configured to identify users who sign-up.

Heath [095], [097] teaches the system is configured to generate tracking code and/or tracking executables in conjunction with generating digital objects. In one example, a user refers a friend to an enterprise web site through a digital object. ; 

Heath [0101] teaches information may be collected and stored  in a business intelligence database where advanced analytics may be performed.

Heath [0170], [Figure 24] teaches the user interface 2400 can include information on any one or more of: total registrations (optin); total shares; total clicks; total referrals; average shares per user ; average clicks per share ; average no. of referrals per user; total sales (value) (e.g., at 2404). Any information displayed can also be rendered graphically (e.g., at 2406). According to some embodiments, the reported information can be filter (manipulated) based on an input date and/or date range (e.g., at 2408).

(Heath teaches collecting metrics  such as clicks on a webpage visits. The claim describes the first visit, first click onto a webpage as a 
‘first optin’.  Heath teaches measuring the clicks, referrals and click to sales. Heath explicitly teaches logging into a system and registering a systems.)

(Heath teaches reporting information (e.g., total registrations (optin), total clicks, average clicks, and total sales). Heath discloses manipulating the data (e.g., filtering) and graphically displaying the information. The graphical display of filter information is a comparison of collected information is manipulated data that is reported.) 
 

connecting all relevant costs from advertising platforms back to this first optin point for the purposes of determining least one of ROI, LTV, and revenue;  … of the at least one of ROI, LTV and revenue to the business.


Heath [0116],[0197], [0228] teach the system is configured to identify users who sign-up and measures the influence of new subscribers. The example of measures include:   transactions, clicks, quotes, and signups, an attribute interaction activity to the originating user, amoung other behaviors. The system is configured to manage and store this information, for example, as a database of engaged individuals together with data showing just how influential each of them are (for example, Joe Smith shared 25 times, yielded 200 clicks on his shared message and generated 30 new sign-ups from his activity. Heath [0174]-[0175] teaches  KPI measures such as tracking customer acquisitions, sales, new subscribers, etc in realtime.

Heath [0233] –[0235]  channel optimization, where the system creates a standard metric, allowing marketers to judge the return on investment (ROI).; Heath [0240] teaches links allow cross-platform tracking which boosts page views and therefore, returns traffic on links  and click through revenues, all of which increases reach, data and sales.

	Although highly suggested, Heath does not explicitly teach:
“…….creating a second database  … second database  … and, reporting value …”

Sollis teaches:
“…….creating a second database  … second database  … and, reporting value …”

Sollis [043] discloses enabling comparison and prioritization of: all online tactics, including search term, email, ad format, media source., Sollis [Figure 1], [042] –[043]

Sollis [083] discloses . CRM database 402 contains records describing leads 301, contacts 302, accounts 300, and opportunities 307. …  Web analytics database 401 contains records 407 describing website visitation statistics, such as cost, impressions, click-throughs, page views, page visits, and the like. Database 401 can also contain records describing relationships between such statistics and current status of leads, responses, new opportunities, accepted opportunities, and actual cash value (ACV) of those opportunities that have been won.;  Solllis [085] –[086] dislcoses the system … runs various scripts in order to update and generate data to be stored in databases 401 and 402. Sollis [083] –[086], [Figure 4]
	
Sollis  [087], FIGS. 5A through 6D show various examples of reports that can be generated using the marketing analysis techniques of the present invention. 

(Sollis teaches a web analytics database and a CRM database. See Figure 4 and all of the associated text.)

Heath teaches a system and method providing clear measurement of influence on one of the originating users and downstream users who interact with a trackable digital object. Sollis teaches measuring a marketing department's contribution to the sales pipeline . It would have been obvious, prior to the date of filing, to combine the measuring influence of a user interacting with a trackable digital object and dates, as taught by Heath with reports that can be generated using the marketing analysis, as taught by Sollis, to maximize [the] ability to emphasize high value campaigns and de-emphasize low value campaigns , Sollis [022].


Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Hale (US 2017/0,255,948 A1) discloses buying behavior layer 95 includes data fields indicative of the customer's buying behavior  which may include the customer's last order date, first order date, the average number of days between the customer's orders, and the number of days since the last order.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623